Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 rage 1 of 27 PagelD #: 4
This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

Brandon Kineard v. Djamshed Madjidov, Export Trucking, LLC

Case Number 30C€01-2101-CT-000094
Court Hancock Circuit Court

Type CT - Civil Tort

Filed 01/21/2021

Status 01/21/2021 , Pending (active)

Parties to the Case
Defendant Madjidov, Dijamshed

Address
4367 Whiting Road
Philadelphia, PA 19154

Attorney
Christopher R Whitten
#2042949, Lead, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

Attorney
James Lee Culp
#2632649, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

indianapolis, IN 46237
317-362-0225(W)

 

Defendant Export Trucking, LLC

 

 
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 2 of 27 PagelD #: 5

Address

220 Geiger Road

Unit 207

Philadelphia, PA 19145

Attorney
Christopher R Whitten
#2042949, Lead, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

Attorney
James Lee Culp

#2632649, Retained

WHITTEN LAW OFFICE
6801 Gray Road

Suite H

Indianapolis, IN 46237
317-362-0225(W)

 

Plaintiff Kineard, Brandon

Attorney
Lee C Christie
#399349, Retained

CLINE FARRELL CHRISTIE LEE & BELL, P.C.
951 N. Delaware Street

Indianapolis, IN 46202-3377
317-488-5500(W)

 

Chronological Case Summary
01/21/2021 Case Opened as a New Filing

01/21/2021 Complaint/Equivalent Pleading Filed
Complaint for Damages
Filed By: Kineard, Brandon
File Stamp: 01/21/2021
01/21/2021 Appearance Filed
Appearance LCC & KLC
For Party: Kineard, Brandon
File Stamp: 01/21/2021
01/21/2021 Subpoena/Summons Filed

Summons - Madjidov

Filed By: Kineard, Brandon
File Stamp: 01/21/2021
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 3 of 27 PagelD #: 6

01/21/2021 Subpoena/Summons Filed
Summons - Export Trucking

Filed By: Export Trucking, LLC
File Stamp: 01/21/2021
01/21/2021 Certificate of Issuance of Summons

Certificate of Issuance of Summons

 

 

Filed By: Kineard, Brandon
File Stamp: 01/21/2024
02/11/2021 Certificate of Service - separately filed
Certificate of Service of Summons and Complaint on Defendant Djamshed K. Madjidov
Filed By: Kineard, Brandon
File Stamp: 02/11/2021
02/12/2021 Appearance Filed
Appearance by Attorney in Civil Case
For Party: Madjidov, Dijamshed
For Party: Export Trucking, LLC
File Stamp: 02/12/2021
02/12/2021 Motion for Enlargement of Time Filed
Motion for Enlargement of Time
Filed By: Madjidov, Dijamshed
Filed By: Export Trucking, LLC
File Stamp: 02/12/2021
02/17/2021 Order Granting Motion for Enlargement of Time
sp
Judicial Officer: Sirk, Scott
Movant: Madjidov, Diamshed
Movant: Export Trucking, LLC
Noticed: Christie, Lee C
Noticed: Whitten, Christopher R
Noticed: Culp, James Lee
Order Signed: 02/12/2021

02/18/2021 Automated ENotice Issued to Parties
Order Granting Motion for Enlargement of Time ---- 2/17/2021 : Christopher R Whitten;James Lee Culp;Lee C Christie

02/18/2021 Certificate of Service - separately filed
Certificate of Service of Summons and Complaint on Defendant Export Trucking, LLC

Filed By: Kineard, Brandon
File Stamp: 02/18/2021

Financial Information
* Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding

balances shown, please contact the Clerk’s Office.

Kineard, Brandon
Plaintiff
Case 1:21-cv-00512-SEB-DML Document1-1 Filed 03/04/21 Page 4 of 27 PagelD #: 7
Balance Due (as of 03/04/2021)

0.00

Charge SUM Mary et

 

Description teste a} AMOUNT Credit Payment

 

 

 

“Court Costs and Filing Fees 157.00 0.00 157.00

Transaction Summary
Date Description _| Amount
57.00

 

 

 

01/21/2021 Transaction Assessment

 

  

 

 

| 01/21/2021 Electronic Payment (157.00)

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

 

 

 

 
 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 5 of 27 PagelD #: 8

30C01-2101-CT-000094 Filed: 1/21/2021 1:17 PM
cl
Hancock Circuit Court Hancock County, Indiana
STATE OF INDIANA ) HANCOCK CIRCUIT/SUPERIOR COURT
)SS:
COUNTY OF HANCOCK ) CAUSE NO.:
BRANDON KINEARD, )
)
Plaintiff, )
)
v. )
)
EXPORT TRUCKING, LLC, and )
DJAMSHED MADJIDOV, )
)
Defendants. )

COMPLAINT FOR DAMAGES

Comes now the Plaintiff, Brandon Kineard, by counsel, and for his Complaint for
Damages against the Defendants respectfully states as follows:

1. At all times mentioned herein, the Plaintiff, Brandon Kineard was a
resident of Hamilton County, Indiana.

2. At all times mentioned herein, the Defendant, Export Trucking, LLC
(“Export Trucking”) was a motor carrier engaged in the business of transporting goods in
interstate commerce. Export Trucking is limited liability company organized under the
laws of the State of Pennsylvania with its principal office located at 220 Geiger Road,
Unit 207, Philadelphia Pennsylvania, 19115.

3. At all times mentioned herein, the Defendant, Djamshed Madjidov
(“Madjidov”), was a resident of the State of Pennsylvania

4. At all times mentioned herein, Madjidov was an employee and/or agent of
Export Trucking and was acting within the course and scope of his employment with

Export Trucking.

[1]
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 6 of 27 PagelD #: 9

5. All acts and omissions herein alleged were performed and/or omitted by
and through employees, agents, and/or representatives of Export Trucking while they
were acting in the scope of their relationship with Export Trucking.

6. At all times mentioned herein, there existed in Hancock County, Indiana, a
public interstate highway known as I-70 West.

7. On January 31, 2019, at approximately 11:11 p.m., Plaintiff, Brandon
Kineard was operating his vehicle westbound on I-70 West and gradually brought his
vehicle to a stop in recognition of slowing traffic ahead of him.

8. At the same time, Madjidov was operating a semi tractor-trailer

westbound on I-70, behind the vehicle driven by Brandon Kineard. Madjidov failed to

 

slow his vehicle in time to avoid colliding with the rear of the vehicle being operated by
Brandon Kineard.

9. The collision and resultant injuries sustained by Brandon Kineard were
proximately caused by the carelessness and negligence of the Export Trucking, by and
through its employee, Madjidov, including but not limited to, one or more of the
following acts and/or omissions:

a. Madjidov carelessly and negligently failed to maintain a proper lookout;

b. Madjidov carelessly and negligently failed to keep the vehicle he was
operating under proper control so as to avoid hitting the Plaintiff;

c. Madjidov carelessly and negligently failed to apply the brakes of the
vehicle that he was operating in time to avoid striking the Plaintiff;

d. Madjidov failed to appropriately reduce the speed of his vehicle
considering the inclement weather conditions;

[2]
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 7 of 27 PagelID #: 10

e. Madjidov travelled at an unreasonable and dangerous speed given the
weather conditions.

f. Madjidov carelessly and negligently failed to change, alter, or divert the
course of his vehicle to avoid hitting the Plaintiff.

10. The Defendant, Export Trucking, was negligent for its hiring, training
and/or supervision of Madjidov.

11. Asa direct and proximate result of the carelessness and negligence of the
Defendants, the Plaintiff, Brandon Kineard, has sustained personal injuries, which have
resulted in physical pain, mental suffering and loss of enjoyment of life.

12. As adirect and proximate result of his injuries and the resultant effects

upon him, the Plaintiff, Brandon Kineard, in an attempt to treat his injuries and lessen his

 

physical pain, has been required to engage the services of medical providers for medical
treatment, and has incurred reasonable medical expenses as a result.
13. As a direct and proximate result of his injuries, Brandon Kineard has been
permanently injured.
14. As a direct and proximate result of the Defendants’ negligence, Brandon
Kineard has suffered lost wages and may experience additional lost wages in the future.
WHEREFORE, the Plaintiff, Brandon Kineard, prays for judgment against the

Defendants, Export Trucking and Madjidov in an amount commensurate with his injuries

[3]
 

 

Case 1:21-cv-00512-SEB-DML Document 1-1

Filed 03/04/21 Page 8 of 27 PagelD #: 11

and damages, for the costs of this action, and for all other relief just and proper under the

circumstances.

Respectfully submitted,

CHRISTIE FARRELL LEE & BELL, P.C.

By:

Lee C. Christie - #3993-49

Kyle L. Christie - #31261-49
CHRISTIE FARRELL LEE & BELL, P.C.
951 North Delaware Street
Indianapolis, Indiana 46202

(317) 488-5500

Fax: (317) 488-5510
lee@cflblaw.com
kyle@ctlblaw.com

 

/s/ Lee C. Christie
Lee C. Christie, #3993-49
Attorney for Plaintiff

/s/Kyle L. Christie
Kyle L. Christie, #31261-49
Attormey for Plaintiff
 

 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 9 of 27 PagelD #: 12

30C01-2101-CT-000094

Hancock Circuit Court

STATE OF INDIANA ) HANCOCK CIRCUIT/SUPERIOR COURT

COUNTY OF HANCOCK a CAUSE NO.:

BRANDON KINEARD,
Plaintiff,

Vv.

EXPORT TRUCKING, LLC, and
DJAMSHED MADJIDOV,

Defendants.

ee

APPEARANCE FORM (CIVIL)
Initiating Party

1 Name of First Initiating Party: Brandon Kineard
2. Attorney Information (as applicable for service of process):

Lee C. Christie - #3993-49

Kyle L. Christie - #31261-49
CHRISTIE FARRELL LEE & BELL, P.C.
951 North Delaware Street
Indianapolis, Indiana 46202
Telephone: (317) 488-5500

Fax: (317) 488-5510
lee(@cfiblaw.com

kyle@cilblaw.com

3. Type of Case Requested: CT

 

4. Will Accept Fax Service: No
5. Related cases? No
6. Additional information required by state or local rule: None.
Respectfully Submitted,
CHRISTIE FARRELL LEE & BELL, P.C.

BY: _ /s/Lee C. Christie

 

Lee C. Christie, #3993-49

/s/Kyle L. Christie

 

Kyle L. Christie, #31261-49
Attorneys for the Plaintiff

Filed: 1/21/2021 1:17 PM
Clerk
Hancock County, Indiana
. Case 1:21-cv-00512-SEB-DML DOs bio Filed 03/04/21 Page 10 of 27 PagelD #: 13

-CT-000094 Filed: 1/21/2021 117 PM
Hancock Circuit Court Hancock County, indiana
STATE OF INDIANA ) HANCOCK CIRCUIT/SUPERIOR COURT
JSS:
COUNTY OF HANCOCK ) CAUSE NO.:
BRANDON KINEARD, )
)
Plaintiff, )
)
Vv. )
)
EXPORT TRUCKING, LLC, and )
DJAMSHED MADJIDOV, )
)
Defendants. )
SUMMONS
TO DEFENDANT: Djamshed K. Madjidov
4367 Whiting Road
Philadelphia, PA 19154

You are hereby notified that you have been sued by the person named as Plaintiff and in the Court
indicated above.

The nature of the suit against you is stated in the complaint which is attached to this Summons. It also
states the relief sought or the demand made against you by the Plaintiff.

An answer or other appropriate response in writing to the Complaint must be filed either by you or your
attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23)
days if this Summons was received by mail), or a judgment by default may be rendered against you for the
relief demanded by Plaintiff.

If you have a claim for relief against the Plaintiff arising from the same transactj cculrence, you
must assert it in your written answer.

Dated: 1/21/2021 Suse,

CLERK, Hancock Coun’

   
 
 

 

The following manner of service of Summons is hereby designated:
X_ Registered or Certified Mail

Lee C. Christie, #3993-49

Kyle L. Christie, #3 1261-49
CHRISTIE FARRELL LEE & BELL, P.C.
951 N. Delaware Street
Indianapolis, IN 46202

(317) 488-5500

Fax (317) 488-5510
lee@cflblaw.com
kyle@cflblaw.com
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 11 of 27 PagelD #: 14

CLERK'S CERTIFICATE OF MAILING

Thereby certify that on the __ day of , 2021, I mailed a copy of this Summons
and a copy of the Complaint to the Defendant by mail, requesting
a return receipt, at the address furnished by the Plaintiff.

Dated

 

CLERK, Hancock County Superior Court
RETURN OF SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the
Summons and a copy of the Complaint mailed to the Defendant, was accepted on the ___ day of
, 2021.
| hereby certify that the attached return receipt was received by me on the ___ day of
, 2021 showing that the Summons and a copy of the Complaint was returned not
accepted.
I hereby certify that the attached return receipt was received by me showing that the
summons and a copy of the Complaint mailed to the Defendant, was accepted by
age___— on behalf of said Defendant onthe ___s day of , 2021.

 

CLERK, Hancock County Superior Court
SERVICE ACKNOWLEDGED

A copy of the within Summons and a copy of the Complaint attached thereto were
received by me at

 

Dated:

 

Signature of Defendant
RETURN OF SERVICE OF SUMMONS
[hereby certify that I have served the within Summons:

(1) By delivering a copy of the Summons and a copy of the Complaint to the Defendant on the
day of , 2021.
(2) By leaving a copy of the Summons and a copy of the Complaint:
a) at the dwelling place or usual place of abode of the Defendant.
b) with a person of suitable age and discretion residing therein, namely and
by mailing a copy of the Summons to the Defendant, by first class mail, to the address
listed on the Summons, the last known address of the Defendant.

Sheriff of Hancock County, Indiana
By:

 
 

 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 12 of 27 PagelD #: 15

30C01-2101-CT-000094 Filed: 1/21/2021 117 PM
: Hancock Circuit Court Hancock County, Indiana
STATE OF INDIANA ) HANCOCK CIRCUIT/SUPERIOR COURT
SS:
COUNTY OF HANCOCK ) CAUSE NO.:
BRANDON KINEARD, )
)
Plaintiff, )
)
Vv. )
)
EXPORT TRUCKING, LLC, and )
DJAMSHED MADJIDOV, )
)
Defendants. )
SUMMONS
TO DEFENDANT: Export Trucking, LLC
220 Geiger Road
Unit 207
Philadelphia, PA 19115

You are hereby notified that you have been sued by the person named as Plaintiff and in the Court
indicated above.

The nature of the suit against you is stated in the complaint which is attached to this Summons. It also
states the relief sought or the demand made against you by the Plaintiff.

An answer or other appropriate response in writing to the Complaint must be filed either by you or your
attorney within twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23)
days if this Summons was received by mail), or a judgment by default may be rendered against you for the
relief demanded by Plaintiff.

If you have a claim for relief against the Plaintiff arising from the same transaction or occurrence, you

must assert it in your written answer.
uMsiyGe >
Dated: 1/21/2021 Pies

CLERK, Hancock C nty Superior Court

SEAL

b

*

   
   
 
  

The following manner of service of Summons is hereby designated:

_X_ Registered or Certified Mail INDIAN:
Lee C. Christie, #3993-49

Kyle L. Christie, #31261-49

CHRISTIE FARRELL LEE & BELL, P.C.

951 N. Delaware Street

Indianapolis, IN 46202

(317) 488-5500

Fax (317) 488-5510

lee@cflblaw.com

kyle@cflblaw.com
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 13 of 27 PagelD #: 16

CLERK'S CERTIFICATE OF MAILING
Thereby certify that on the __ day of , 2021, I mailed a copy of this Summons
and a copy of the Complaint to the Defendant by mail, requesting
a return receipt, at the address furnished by the Plaintiff.

Dated

 

CLERK, Hancock County Superior Court
RETURN OF SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the
Summons and a copy of the Complaint mailed to the Defendant, was accepted on the __ day of
, 2021.
| hereby certify that the attached return receipt was received by me on the ___ day of
, 2021 showing that the Summons and a copy of the Complaint was returned not
accepted.
I hereby certify that the attached return receipt was received by me showing that the
summons and a copy of the Complaint mailed to the Defendant, was accepted by
age__ on behalf of said Defendant on the ss day of , 2021.

 

 

CLERK, Hancock County Superior Court

 

SERVICE ACKNOWLEDGED

A copy of the within Summons and a copy of the Complaint attached thereto were
received by me at

 

Dated:

 

Signature of Defendant
RETURN OF SERVICE OF SUMMONS
I hereby certify that I have served the within Summons:

(1) By delivering a copy of the Summons and a copy of the Complaint to the Defendant on the
day of , 2021,
(2) By leaving a copy of the Summons and a copy of the Complaint:
a) at the dwelling place or usual place of abode of the Defendant.
b) with a person of suitable age and discretion residing therein, namely and
by mailing a copy of the Summons to the Defendant, by first class mail, to the address
listed on the Summons, the last known address of the Defendant.

Sheriff of Hancock County, Indiana
By:

 
 

 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 14 of 27 Pagel D Hid Soot 4:59 PM

Clerk
STATE OF INDIANA ) HANCOCK CIRCUIT COURT Hancock County, indiana

JSS:

COUNTY OF HANCOCK _ ) CAUSE NO.: 30C01-2101-CT-000094
BRANDON KINEARD,

Plaintiff,

Vv.

EXPORT TRUCKING, LLC, and
DJAMSHED MADJIDOV,

Defendants.

ee dd a

CERTIFICATE OF ISSUANCE OF SUMMONS
Comes now Lee C. Christie, Attorney for the Plaintiff, and hereby certifies that I have
provided the following Defendants a copy of his Summons and Complaint, by certified mail, on
the 21* day of January, 2021, at the following address:

Export Trucking, LLC

220 Geiger Road

Unit 207

Philadelphia, PA 19115

Certified Mail, Return Receipt Requested
Article No. 7019 2280 0000 1697 8077

Djamshed K. Madjidov

4367 Whiting Road

Philadelphia, PA 19154

Certified Mail, Return Receipt Requested
Article No. 7019 2280 0000 1697 8084

Respectfully submitted,
CHRISTIE FARRELL LEE & BELL, P.C.
By: /s/ Lee C. Christie

Lee C. Christie, #3993-49
Attorney for Plaintiff

 

Lee C. Christie - #3993-49

Kyle C. Christie - #31261-49
CHRISTIE FARRELL LEE & BELL, P.C.
951 North Delaware Street
Indianapolis, Indiana 46202

(317) 488-5500

Fax: (317) 488-5510

 
 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 15 of 27 PagelD #: 18

STATE OF INDIANA )
ySS:
COUNTY OF HANCOCK )
BRANDON KINEARD,
Plaintiff,

Vv.

EXPORT TRUCKING, LLC, and
DJAMSHED MADJIDOV,

Defendants.

Filed: 2/11/2021 8:53 AM
Clerk
Hancock County, Indiana

HANCOCK CIRCUIT COURT

CAUSE NO.: 30C01-2101-CT-000094

i a i a i i i ian call

CERTIFICATE OF SERVICE OF SUMMONS AND COMPLAINT

I, Kyle L. Christie, Attorney for the Plaintiff, certify that service was completed in this

matter to the below Defendant, by certified mail, at the following address:

Djamshed K. Madjidov

4367 Whiting Road

Philadelphia, PA 19154

Certified Mail, Return Receipt Requested
Article No. 7019 2280 0000 1697 8084

A copy of the signed certified mailing card receipt is attached hereto.

Dated: 2/11/2021

Kyle C. Christie - #31261-49

CHRISTIE FARRELL LEE & BELL, P.C.

951 North Delaware Street
Indianapolis, Indiana 46202
(317) 488-5500

Fax: (317) 488-5510

Respectfully submitted,
CHRISTIE FARRELL LEE & BELL, P.C.
By: /s/ Kyle L. Christie

Kyle L. Christie, #31261-49
Attorney for Plaintiff

 
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 16 of 27 PagelD #: 19

a

@ Complete items 1, 2, and 3.

w Print your name and address on the reverse
$0 that we can retum the card to you.

® Attach this card to the back of the mailplece,
or’on the front if space permits.

 

 

A. Signature

x CI Agent
[1 Addressee

B. Received by (Printed Name) C. Date of Delivery

 

 

1. Article Addressed to:

 

 

D. ts delivery address different from item 12 CJ Yes
tf YES, enter delivery address below: [J] No

 

 

 

 

 

 

 

 

“Djamshed K. Madjidov ¢ ~:
4367 Whiting Road «Service Type oan nad
| Philadelphia, PA 19154 | [27st Sites osm Chegéered ar
O Certified Mat®
Ci Cortied Mail Rectictod Oelvery Cl Ratum Receipt for
7 _Adtialn Miemhar (Tranatar from service labal) C) Collect on Delivery Restricted Delivery 1 Signature Confirmation™
7029 2260 OOOO 197 8084 |S tous Nat nasties dete ~ Rosticed Dalnery
PS Form 3811, July 2016 PSN 7530-02-000-8053 Domestic Retum Receipt
‘Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 17 of 27 PagelD #: 20

 

|

 

IM

 

 

 

 

 

 

First-Class Mail
Postage & Fees Paid
USPS

Permit No, G-10

 

 

 

 

 

 

 

 

 

ui

 

 

 

 

 

 

United States _
Postal Service

 

 

 

° > Sender Piease orint your name, address, and ZIP+4* in this box*

LEE C. CHRISTIE
rstie’-Farrell Lee & Bell, PC

951 North Delaware Street
Indianapolis, Indiana 46202

 

 

 

‘4 Frey, eEAER, ‘4 wif q fe ie *
eeesaae aK seas

¥t
may “pinraaia. ie tah" a ahh? he if

ed
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 18 of 27 PagelID #: 21
Filed: 2/12/2021 3:13 PM
Clerk
Hancock County, Indiana

STATE OF INDIANA IN THE HANCOCK CIRCUIT COURT 1

)
) SS:
)

COUNTY OF HANCOCK CAUSE NO. 30C01-2101-CT-00094

BRANDON KINEARD,
Plaintiff,
V.

EXPORT TRUCKING, LLC and
DJAMSHED MADJIDOV,

ee ee

Defendants.
APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Defendants

1. The undersigned attorney and all attorneys listed on this form now
appear in this case for the following party member(s):
Export Trucking, LLC and Djamshed Madjidov

2. Applicable attorney information for service as required by Trial Rule
5(B)(2) and for case information as required by Trial Rules 3.1 and 77(B) is as
follows:

Christopher R. Whitten, Attorney No. 20429-49
James L. Culp, Attorney No. 26326-49
WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
(317) 362-0225 Telephone
(317) 362-0151 Facsimile
cwhitten@indycounsel.com
jculp@indycounsel.com

 

3. There are other party members: No.

4. If first initiating party filing this case, the Clerk is required to assign
this case the following Case Type under Administrative Rule 8(b)(3): N/A.

5. I will accept service by FAX at the above noted number: No.
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 19 of 27 PagelID #: 22

6. This case involves support issues. No. (If yes, supply social security
number for all family members).

7. There are related cases: No.

8. This form has been served on all other parties. Certificate of Service
is attached: Yes.

9. Additional information required by local rule: N/A.
Respectfully submitted,

WHITTEN LAW OFFICE

Mipulf”

Christopher R. Whitten /#20429-49

p>

James L. Culp/#26326-49
Counsel for Defendants Export Trucking,
LLC and Djamshed Madyjidov

 

 
~ Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 20 of 27 PagelD #: 23

CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing has been served upon the
following by electronic mail, this 12 day of February 2021:

Lee C. Christie, Esq.

Kyle L. Christie, Esq.

CHRISTIE, FARRELL, LEE & BELL, P.C.
951 N Delaware Street
Indianapolis, IN 46202

Counsel for Plaintiff

 

 

 

Christopher R. Whitten
James L. Culp

WHITTEN LAW OFFICE

6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317/362-0225

FX: 317/362-0151
 

 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 21 of 27 PagelD #: 24
Filed: 2/12/2021 3:13 PM
Clerk
Hancock County, Indiana

STATE OF INDIANA IN THE HANCOCK CIRCUIT COURT 1

)
) SS:
)

COUNTY OF HANCOCK CAUSE NO. 30C01-2101-CT-00094

BRANDON KINEARD,
Plaintiff,
Vv.

EXPORT TRUCKING, LLC and

)
)
)
)
)
)
DJAMSHED MADJIDOV, )
)
)

Defendants.

MOTION FOR ENLARGEMENT OF TIME

 

Defendants, Export Trucking, LLC and Djamshed Madjidov, by counsel,
respectfully request the Court for an enlargement of time of 30 days to respond
to the Complaint (“Complaint”) of Plaintiff, Brandon Kineard, and in support
thereof, state as follows:

1. On or about February 10, 2021, Defendant, Export Trucking, LLC
was served with a copy of the Summons and Complaint via certified mail.

2. At this time, upon a search of the court’s online docket, Defendant
Djamshed Madjidov has not yet been served with a copy of the Summons and
Complaint via certified mail.

3. The time for Defendants to respond to Plaintiff's Complaint has not
yet expired.

4. Counsel for Defendants requires additional time to confer with his
clients and to prepare an appropriate response to the Complaint.

5. No prior enlargement of time has been requested or obtained.
 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 22 of 27 PagelD #: 25

WHEREFORE, Defendants, Export Trucking, LLC and Djamshed Madjidov

by counsel, respectfully requests the Court for an enlargement of time of 30 days

up to and including April 5, 2021, in which to respond to the Complaint and for

all other just and proper relief.

Respectfully submitted,

WHITTEN LAW OFFICE

 

Christopher R. Whitten /#20429-49

James L. Culp/#26326-49

Counsel for Defendants Export Trucking,
LLC and Djamshed Madjidov

CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing has been served upon the

following by electronic mail, this 12% day of February 2021:

Lee C. Christie, Esq.

Kyle L. Christie, Esq.

CHRISTIE, FARRELL, LEE & BELL, P.C.
951 N Delaware Street
Indianapolis, IN 46202

Counsel for Plaintiff

 

Christopher R. Whitten
James L. Culp

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237

PH:
FX:

317/362-0225
317/362-0151
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 23 of 27 PagelD #: 26

STATE OF INDIANA ) IN THE HANCOCK CIRCUIT COURT 1
) SS:
COUNTY OF HANCOCK } CAUSE NO. 30C01-2101-CT-00094

BRANDON KINEARD,

FILED

February 17, 2021
HANCOCK CIRCUIT COURT

Plaintiff,
Vv.

EXPORT TRUCKING, LLC and
DJAMSHED MADJIDOV,

emo’ Sema’ Severe! Senmer’ Sener” Sean” Sener’ Sane” “nme” Sena”

Defendants.
ORDER ON DEFENDANTS’ MOTION FOR ENLARGEMENT OF TIME
This matter came before the Court on Defendants’ Motion for Enlargement
of Time to Answer Complaint. The Court having been first duly advised, now
GRANTS the Motion.

IT IS THEREFORE ORDERED that Defendants Export Trucking, LLC and

 

Djamshed Madjidov, shall have up to and including April 5, 2021, in which to

respond to Plaintiffs Complaint.

Feb 12, 2021
So ORDERED this day of , 2021.

Judge, Hancock Circuit Court 1

 

Copies to:

Lee C. Christie, Esq. Christopher R. Whitten, Esq.
Kyle L. Christie, Esq. James L. Culp, Esq.
CHRISTIE, FARRELL, LEE & BELL, P.C. WHITTEN LAW OFFICE

951 N Delaware Street 6801 Gray Rd, Suite H

Indianapolis, IN 46202 Indianapolis, IN 46237
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 24 of 27 PagelD #: 27
. Filed: 2/18/2021 9:13 AM
Clerk
Hancock County, Indiana

STATE OF INDIANA ) HANCOCK CIRCUIT COURT

COUNTY OF HANCOCK e CAUSE NO.: 30C01-2101-CT-000094

BRANDON KINEARD,
Plaintiff,

Vv.

EXPORT TRUCKING, LLC, and
DJAMSHED MADJIDOV,

ee ie de ee

Defendants.
CERTIFICATE OF SERVICE OF SUMMONS AND COMPLAINT
L, Kyle L. Christie, Attorney for the Plaintiff, certify that service was completed in this
matter to the below Defendant, by certified mail, at the following address:

Export Trucking, LLC

220 Geiger Road

Unit 207

Philadelphia, PA 19115

Certified Mail, Return Receipt Requested
Article No. 7019 2280 0000 1697 8077

A copy of the signed certified mailing card receipt 1s attached hereto.

Dated: 2/18/2021

Respectfully submitted,
CHRISTIE FARRELL LEE & BELL, P.C.

By: /S/ Kyle L. Christie
Kyle L. Christie, #31261-49
Attorney for Plaintiff

Kyle C. Christie - #31261-49
CHRISTIE FARRELL LEE & BELL, P.C.
951 North Delaware Street
Indianapolis, Indiana 46202

(317) 488-5500

Fax: (317) 488-5510
kyle@cflblaw.com

 
Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 25 of 27 PagelD #: 28

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has been served upon the following counsel of
record either by email via the Court’s electronic e-filing system or by First Class United States
Mail, postage prepaid, this 18 day of February, 2021:

Christopher R. Whitten
James L. Culp

Whitten Law Office

6801 Gray Road, Suite H
Indianapolis, IN 46237
ewhitten@dindycounsel. com
iculp@indy counsel. com

/s/ Kyle L. Christie
Kyle L. Christie

 

Kyle L. Christie

CHRISTIE FARRELL LEE & BELL, P.C.
951 North Delaware Street
Indianapolis, Indiana 46202

Phone: (317) 488-5500

Fax: (317) 488-5510
kyle@cfilblaw.com
Case 1:21-cv-00512-SEB-DML Document 1-1

Be, ot

    

SENDER: COMPLETE THIS SECTION

Filed 03/04/21 Page 26 of 27 PagelD #: 29

 

COMPLETE THIS SECTION ON DELIVERY

 

 

 

 

 

 

 

 

 

w Complete items.4, 2,gind 3. A. Signature yp
® Print your name and-address on the reverse X Cl Agent
so that we can return the card to you. _ , [) Addressee
@ Attach this card to the back of the maliplece, 8. Received by (Printed Name) ti Date of Delivery
or on the front if space permits. S eURnRRAT TUG At
1, Articla Addressed to: D. Is delivery address different from item 1? 1 Yes
If YES, enter delivery address below: CJ No
Export Trucking, LLC
220 Geiger Road
. 3. Service
ll Unit 207 . ' {oa Adult Signanre D Rogivered Malm
Philadelphia, PA 19115 © Adult Signature Restricted Delvery Mall Restricted
O Certified Mail Restrictad Delivery C} Retum Receipt far
CG Collect on Oelivery Merchandise
9, Articia Number (ansier from service label 0 Cal aotian Delivery Restricted Delivery Bee Contrnation
7019 2280 0000 16597 807? © insured Mal Restricted Dadvery Restricted Delivery
PS Form 3811, July 2015 PSN 7530-02-000-8053 Domestic Return Receipt
 

Case 1:21-cv-00512-SEB-DML Document 1-1 Filed 03/04/21 Page 27 of 27 PagelD #: 30

 

First-Class Mail
Postage & Fees Paid
USPS ~~ "
Permit No. G-10

 

 

 

 

 

 

United States | * Sender: Please print your name, address, and ZIP+4° in this box®
Postal Service me _.

LEE C. CHRISTIE

Christie Farrell Lee & Bell, PC
951 North Delaware Street

_ Indianapolis, Indiana 46202 ©

 

 

 
